Citation Nr: 0838730	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  06-13 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 2001 to 
January 2005

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Diego, California.  Due to the veteran's subsequent change of 
residence, his claims file was transferred to the RO in Reno, 
Nevada.


FINDING OF FACT

A copy of a May 2007 e-mail communication reflects that the 
veteran withdrew his appeal claiming entitlement to service 
connection for residuals of a left ankle strain.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant with respect to the issue of service connection for 
residuals of a left ankle strain are met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).

The copy of a May 2007 e-mail communication from the Las 
Vegas VA Medical Center reflects that the veteran cancelled 
his May 2007 VA feet examination, and that he wished to 
withdraw his appeal with respect to the issue of entitlement 
to service connection for residuals of a left ankle strain.  
As there remain no allegations of errors of fact or law for 
appellate consideration, the Board does not have jurisdiction 
to review the issue on appeal.


ORDER

The appeal claiming entitlement to service connection for 
residuals of a left ankle strain is dismissed.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


